DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-21, in the reply filed on 03/03/2021 is acknowledged.  The traversal is on the ground(s) that there is special technical feature among all invention groups.  This is not found persuasive because invention groups I and II direct towards porous silica particle with different properties. In arguendo that there is special technical feature, and this special technical feature is known and or obvious in view of Won (WO2016013751) teaching according to the following 102/103 rejections. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2021.

Applicants further elect porous silica from example 1(1) of specification. Claims 1-11 and 16-21 read on the elected species and are under examination. Claims 12-15 do not read on the elected species and are withdrawn from consideration.

.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/KR2018/001617, filed on 02/06/2018; which claims priority from US provisional application 62/455148, filed on 02/06/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019, 11/24/2020 and 02/04/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Won (WO2016013751, English translation relying on US equivalent US20170172923).
Won discloses a porous silica in example 1 obtained from a substantially same process and same starting materials as the applicant’s example 1(1) of specification (the elected species). Therefore, the porous silica in Won is expected to be the same or substantially same as the elected porous silica, which reads on  and discloses porous silica in claims 1-11 and 16-21 as admitted by applicants. The principle of law states from MPEP 2112: II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In this case, the same or substantially same purpose silica is expected to have all the same properties. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Won (WO2016013751, English translation relying on US equivalent US20170172923).

In arguendo that applicant’s claimed invention is not anticipated by Won, it is still obvious in the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Won disclosing a composition comprising a porous silica nanoparticle with pore diameter from 1 nm to 100nm and a bioactive material (abstract; page 12-13, example 1, [0146-0152]; Fig. 11).

    PNG
    media_image1.png
    782
    522
    media_image1.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Won teaches a composition comprising a porous silica nanoparticle with pore diameter from 1 nm to 100nm and a bioactive material. In the above 102 rejections, Won is silent about all the properties in claims 1-11 and 16-21, however, Won discloses a porous silica in example 1 obtained from a substantially same process and same starting materials as the applicant’s example 1(1) of specification (the elected species). Therefore, the porous silica in Won is expected to be the same or substantially same as the elected porous silica, which reads on  and discloses porous silica in claims 1-11 and 16-21 as admitted by applicants. The principle of law states from MPEP 2112: II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In this case, the same or substantially same purpose silica is expected to have all the same properties. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 15328121 in view of Won (WO2016013751, English translation relying on US equivalent US20170172923). Both reference application and applicant’s claimed invention direct , in view of Won teaching the same porous silica as the elected species, according to the same rational in the above 102/103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16122872 in view of Won (WO2016013751, English translation relying on US equivalent US20170172923). Both reference application and applicant’s claimed invention direct towards a composition comprising a porous silica and biactive agent, in view of Won teaching the same porous silica as the elected species, according to the same rational in the above 102/103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613